Name: Directive 2000/15/EC of the European Parliament and the Council of 10 April 2000 amending Council Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine
 Type: Directive
 Subject Matter: health;  means of agricultural production;  information technology and data processing;  trade policy;  information and information processing
 Date Published: 2000-05-03

 Avis juridique important|32000L0015Directive 2000/15/EC of the European Parliament and the Council of 10 April 2000 amending Council Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine Official Journal L 105 , 03/05/2000 P. 0034 - 0035Directive 2000/15/EC of the European Parliament and the Councilof 10 April 2000amending Council Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swineTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Both Directive 64/432/EEC(4) and Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(5) refer to the creation of computer databases, for bovine and porcine animals, to store information on animals and their movements.(2) The appropriate implementation of functional national databases for recording the movements of porcine animals must be ensured,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 64/432/EEC is hereby amended as follows:1. in Article 14(3)(c)(3), the third subparagraph shall be replaced by the following:"However, only points 2, 3 and 4 shall be applicable to porcine animals.";2. the following point shall be added to Article 14(3)(c):"4. In order to ensure the operation of the national computer databases concerning porcine animals, appropriate rules of application, including the information that the national databases must contain, shall be adopted in accordance with the procedure laid down in Article 17.";3. Article 18 shall be replaced by the following:"Article 18Those Member States which have not introduced an approved surveillance network system shall ensure that a computer database complying with the provisions laid down in Article 14 is fully operational as follows:(a) for bovine animals, from 31 December 1999;(b) for a register of holdings of porcine animals, complying with the provisions laid down in Article 14(3)(c)(2) from 31 December 2000;(c) for movements of porcine animals, complying with the provisions laid down in Article 14(3)(c)(3):- from their holding of birth, by 31 December 2001,- from all other holdings, by 31 December 2002.There shall be an entry in the database for each separate movement of porcine animals. The entry shall comprise at least the following: the number of porcine animals being moved, the identification number of the holding or herd of departure, the identification number of the holding or herd of arrival and the departure and arrival dates.".Article 21. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Luxembourg, 10 April 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. Gama(1) OJ C 100, 2.4.1998, p. 23.(2) OJ C 235, 27.7.1998, p. 59.(3) Opinion of the European Parliament of 16 June 1998 (OJ C 210, 6.7.1998, p. 30) confirmed on 16 September 1999, Council common position of 24 January 2000 (OJ C 83, 22.3.2000, p. 84) and decision of the European Parliament of 15 March 2000.(4) OJ 121, 29.7.1964, p. 1977/64. Directive amended and updated by Council Directive 97/12/EC (OJ L 109, 25.4.1997, p. 1) and last amended by Council Directive 98/99/EC (OJ L 358, 31.12.1998, p. 107).(5) OJ L 117, 7.5.1997, p. 1.